   Case: 3:19-cr-00146-WHR Doc #: 38 Filed: 04/20/20 Page: 1 of 3 PAGEID #: 114




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                        :      Case No. 3:19-cr-146

               Plaintiff,                        :      Judge Walter H. Rice

       v.                                        :

CORY A. MARTIN,                                  :

               Defendant.                        :

                             FINAL ORDER OF FORFEITURE

       Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the

record, the Court HEREBY FINDS THAT:

       On January 9, 2020, the Court entered a Preliminary Order of Forfeiture, finding that all

right, title, and interest in the following property (hereinafter the “subject property”) had been

forfeited to the United States pursuant to 21 U.S.C. § 853(a) and/or 18 U.S.C. § 924(d)(1) and 28

U.S.C. § 2461(c):

       •    Glock 23 firearm, (“Defense Set 1 of 2” engraved) Serial Number AAC1405;

       •    25 rounds of .40 caliber ammunition with extended magazine;

       •    5 rounds of .40 caliber Smith & Wesson ammunition with magazine;

       •    7 rounds of .40 caliber ammunition with Glock magazine;

       •    Samsung smart phone, Serial Number 359130/06/017289/9;

       •    HP Slate 7 tablet, FCCID B94SUNB12;

       •    Black Huawei cell phone, Model Y538, Serial Number URX0216518007799; and

       •    Black LG flip phone, Serial Number 502CYSF920214.
   Case: 3:19-cr-00146-WHR Doc #: 38 Filed: 04/20/20 Page: 2 of 3 PAGEID #: 115




        The Court also found that the defendant had an interest in the subject property and directed

the United States to seize the subject property and to give notice of its intent to forfeit the property.

        The United States gave electronic notice through the CM/ECF notification system of the

Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not

object to the forfeiture.

        On January 22, 2020, the Court held the defendant’s sentencing hearing and announced the

forfeiture of the subject property. The Judgment establishes that the defendant shall forfeit the

subject property to the United States.

        The United States published notice of this forfeiture action and of its intent to dispose of

the subject property in accordance with the law on an official government internet site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on January 13, 2020.

        The United States sent direct written notice of the Preliminary Order of Forfeiture to all

persons who reasonably appeared to be a potential claimant with standing to contest the forfeiture

of the subject property in the ancillary proceeding, including Rickey Harris.

        No person or entity has filed a timely petition with the Court asserting any interest in the

subject property or objecting to its proposed forfeiture.

        THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      All right, title, and interest in the subject property is condemned and forfeited to the

United States under 21 U.S.C. § 853(a) and/or 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), and

no right, title, or interest shall remain in any other person or entity.

        2.      The United States shall dispose of the subject property in accordance with the law.




                                                   2
   Case: 3:19-cr-00146-WHR Doc #: 38 Filed: 04/20/20 Page: 3 of 3 PAGEID #: 116




       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Final Order of Forfeiture.

SO ORDERED:

Dated: 04/17/2020                              /s/_______________________________
                                                   Walter H. Rice (tp - per Judge Rice authorization)
                                                  WALTER H. RICE
                                                  UNITED STATES DISTRICT JUDGE




                                                    3
